   Case 8:21-cv-00744-JVS-KES Document 20 Filed 07/26/21 Page 1 of 3 Page ID #:29

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:21-cv-00744-JVS-KES                                        Date   July 26, 2021
 Title             Lawanda Carter v. United States


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Order to Show Cause

      Carter filed suit against the United States alleging medical malpractice and
negligence by the United States Department of Veterans Affairs. Dkt. No. 1.

       On July 6, 2021, the Court issued an Order to Show Cause no later than July 23,
2021, why the action should not be dismissed for lack of prosecution. Dkt. No. 17. The
Court did so because Carter had failed to file any proof of service to date. Carter then
filed a proof of service. Dkt. No. 19.

       Federal Rule of Civil Procedure 4(i) governs the procedure for how to serve the
United States. It requires the following when serving the United States:
       “To serve the United States, a party must:
             (A)(i) deliver a copy of the summons and of the complaint to the United
             States attorney for the district where the action is brought—or to an assistant
             United States attorney or clerical employee whom the United States attorney
             designates in a writing filed with the court clerk—or (ii) send a copy of each
             by registered or certified mail to the civil-process clerk at the United States
             attorney's office;
             (B) send a copy of each by registered or certified mail to the Attorney
             General of the United States at Washington, D.C.; and
             (C) if the action challenges an order of a nonparty agency or officer of the
             United States, send a copy of each by registered or certified mail to the
             agency or officer.
Fed. R. Civ. P. 4(i). If serving a United States agency or corporation, a party must serve
the United States and also send a copy of the summons and complaint by registered or
certified mail to the agency. Fed. R. Civ. P. 4(i)(2). A party must also provide proof of
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
   Case 8:21-cv-00744-JVS-KES Document 20 Filed 07/26/21 Page 2 of 3 Page ID #:30

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00744-JVS-KES                               Date   July 26, 2021
 Title          Lawanda Carter v. United States

service. Fed. R. Civ. P. 4(l).

      Therefore, the Federal Rules require serving a copy and summons on each of the
following entities, and submitting signed return receipts for each: the United States
Attorney’s Office for the Central District of California; the United States Attorney
General’s Office; and any relevant government agencies (the last, only if applicable). .
See Kassab v. U.S. Dept. Of Agriculture, No. 11CV01530 BTM WMC, 2012 WL
2921216, at *2 (S.D. Cal. July 16, 2012).

       The proof of service must contain a copy of the signed return receipt. In order
to proceed, Carter must demonstrate valid service, as the Court’s earlier Order to Show
Cause discussed. Failure to timely submit evidence of valid service, as discussed
above (i.e., with evidence of confirmed receipt of the complaint) will result in
dismissal of the action. The Central District of California maintains adequate online
resources for Pro Se litigants (http://prose.cacd.uscourts.gov/), and the Court
recommends that Carter review the resources available to her, particularly as they relate
to service on the United States.

      Therefore, the Court, on its own motion, hereby ORDERS Plaintiffs to Show
Cause (OSC) in writing no later than August 13, 2021, why this action should not be
dismissed for lack of prosecution. As an alternative to a written response by Plaintiffs,
the Court will consider the filing of valid proofs of service of summons and complaint as
an appropriate response to this OSC, on or before the above date.

       It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute
the action diligently, including filing proofs of service and stipulations extending time
under Rule 55 remedies promptly upon default of any defendant and providing the Court
a valid address (see returned mail Dkt. No. 18). All stipulations affecting the progress of
the case must be approved by the Court. Local Rule 7-1.

                 IT IS SO ORDERED




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                           Page 2 of 3
   Case 8:21-cv-00744-JVS-KES Document 20 Filed 07/26/21 Page 3 of 3 Page ID #:31

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00744-JVS-KES                                        Date     July 26, 2021
 Title          Lawanda Carter v. United States



                                                                                             :        0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                     Page 3 of 3
